76 F.3d 377
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John WILEY, a/k/a James Harris, Plaintiff--Appellant,v.Lieutenant TEGETOFF;  Lieutenant McRoy;  Lieutenant Nash;Corporal Mobly;  Officer Chrisley;  Tony Forman,Lieutenant, Defendants--Appellees.John Wiley, a/k/a James Harris, Plaintiff--Appellant,v.Lieutenant Tegetoff;  Lieutenant McRoy;  Lieutenant Nash;Corporal Mobly;  Officer Chrisley;  Tony Forman,Lieutenant, Defendants--Appellees.
Nos. 95-7767, 95-8534.
United States Court of Appeals, Fourth Circuit.
Feb. 8, 1996.Submitted Jan. 18, 1996.Decided Feb. 8, 1996.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   Catherine C. Blake, District Judge.
D.Md.
DISMISSED.
John Wiley, Appellant Pro Se.  Linda B. Thall, Senior Assistant County Attorney, David Eugene Stevenson, COUNTY ATTORNEY'S OFFICE, Rockville, Maryland, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
In No. 95-7767, Appellant appeals the district court's order dismissing several claims and Defendants and granting him additional time to supplement his complaint.   In No. 95-8534, Appellant appeals the district court's order denying his motions for appointment of counsel and for an enlargement of time, granting leave to amend, and directing him to show cause why his Complaint against one Defendant should not be dismissed.   We dismiss the appeals for lack of jurisdiction because the orders are not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeals as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED